USDC IN/ND case 2:20-cv-00120-JTM-JPK document 16 filed 06/08/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

MICHAEL ORTH,
     Plaintiff,

               vs.
                                                    CAUSE NO. 2:20-cv-00120-JTM-JPK
JOSEPH AUGUSTYN, CON-WAY TRANS
SERVICES, INC. d/b/a XPO LOGISTICS                  JURY TRIAL DEMANDED
FREIGHT, INC.,
     Defendants.

                       DEFENDANTS’ MOTION TO DISMISS PURSUANT TO
                       FED. R. CIV. P. 12(B)(6) AND FED. R. CIV. P. 17(A)

       Defendants, Joseph Augustyn and XPO Logistics Freight, Inc., formerly d/b/a Con-Way

Central Express, Inc. (incorrectly sued as Con-Way Trans Services, Inc. d/b/a XPO Logistics

Freight, Inc) (collectively, “Defendants”), by counsel, Edward W. Hearn and Jennifer M.

Carpenter of JOHNSON & BELL, P.C., move this Court for the entry of an Order dismissing this

case pursuant to FED. R. CIV. P. 12(b)(6) and Fed. R. Civ. P. 17(a) for failure to state a claim on

which relief can be granted because Michael Orth is not the real party in interest. In support of

this Motion, Defendants have submitted their Memorandum in Support.

       WHEREFORE, Defendants respectfully request that this Court enter an Order dismissing

this case pursuant to FED. R. CIV. P. 12(b)(6) and Fed. R. Civ. P. 17(a) and granting such other

and further relief warranted under the circumstances presented.

                                                     Respectfully submitted:

                                                     /s/Jennifer M. Carpenter
                                                     Edward W Hearn, No.18691-64
                                                     Jennifer M. Carpenter, No 35181-71
                                                     Johnson & Bell, P.C.
                                                     11051 Broadway, Suite B
                                                     Crown Point, Indiana 46307
                                                     Email: hearne@jbltd.com
                                                     Email: Carpenterj@jbltd.com
                                                     Phone: (219) 791-1900
USDC IN/ND case 2:20-cv-00120-JTM-JPK document 16 filed 06/08/20 page 2 of 2


                                                    Counsel for Defendants


                                   CERTIFICATE OF SERVICE

I hereby certify that on June 8, 2020, I electronically filed the foregoing with the Clerk of the
Court by using the CM/ECF system. I certify that all participants in the case are registered
CM/ECF users and that service will be accomplished by the CM/ECF system.


                                                    /s/ Jennifer M. Carpenter
